Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The defendants, Ford, Lathrop & Co., were guarantors upon the note which is the foundation of this action, ^heir liability, according to the decision of this Court, in Riggs v. Waldo, 2 Cal., 485, is strictly that of an indorser, and they were entitled to notice of non-payment even although the circumstance of the maker’s absence might have excused a presentment, and demand upon him. The case cited has been incor„ rectly reported; the facts in that case should appear similar to the facts in this.
The Court below was correct in granting a non-suit, and the judgment is affirmed.